DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/08/2021 has been entered. The restriction requirement is maintained; thus, newly added claim 24, drawn to the non-elected method, is withdrawn. Claims 1, 3, 5-6, 8-9, 21, and 23 are pending and examined on their merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 8-9, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (2014 J. of ACS article "All-Solid-State Lithium Organic Battery with CPE and P5Q Cathode", as cited in the IDS dated 11/09/2018 and previous Office actions) in view of and Kanno et al. (2001 J. Electrochem. Soc. 148 A742, <https://iopscience.iop.org/article/10.1149/1.1379028> as cited within the previous Office action).
Regarding claim 1, Zhu teaches a battery formed of solid-state materials (Zhu Title/Abstract), the battery comprising:
a cathode comprising active materials that are organic and comprise at least one quinone substructure (organic pillar[5]quinone cathode, Zhu Abstract), wherein the redox-active groups in the active materials consist of the at least one quinone substructure (pillar[5]quinine cathode in all-solid-state battery rendered a high initial capacity through the reversible redox reactions, Zhu Abstract),
where carbonyl groups (C=O) are reduced into C-OM groups (M = Li or Na) during discharge, and the C-OM groups oxidized into carbonyl groups during charge (reversible redox reactions of quinonid carbonyl groups, Zhu Abstract and Scheme 1, page 16463, showing C=O ↔ C-OLi);
an electrolyte (polymer electrolyte with filler instead of liquid plasticizer, Zhu page 16462, col. 1, 2nd-3rd paras.) in contact with the cathode (all-solid state battery with coupled CP electrolyte and P5Q cathode, Zhu page 16462, col. 1, 2nd para.), wherein the electrolyte comprises at least one inorganic compound that is ion-conducting (CPE contains inorganic fillers SiO2 or TiO2 for better ionic conductivity, Zhu page 16462, col. 1, 4th-5th paras.), 
an anode comprising an alkali metal (lithium anode, Zhu page 16461, bottom of col. 1 and page 16463, col. 2, 1st para.), 
wherein the anode is in contact with the electrolyte (electrolyte serves to provide ionic conductivity within the battery, i.e. conducting Li-ions from Li anode, Zhu page 16462, col. 1, 1st-2nd paras.) and electrically isolated from the cathode (this structure is well-known for functional batteries to prevent short-circuiting), and 
all materials making up the cathode, the electrolyte, and the anode are solid-state materials (all-solid-state electrolyte in all-solid-state lithium organic battery, Zhu page 16461, col. 1, 1st para. and page 16463, col. 2, 1st para.).

Zhu fails to teach, regarding the electrolyte,  that the at least one inorganic compound has a formula of AXByCz, where A is chosen from Li, Na, or combinations thereof, B is chosen from P, As, Si, Ge, Sn, Pb, B, Al, Ga, In, Tl, Ca, Ba, Ti, Cu, Ag, Zn, La, Ce, V, Ta, or combinations thereof, C is chosen from O, N, S, Se, Sn, or combinations thereof, x/z = 0.5 – 1.0, and y/z = 0.2 – 0.6.
3.25Ge0.25P0.75S4 exhibiting the desirable conductivity and stability (Kanno page A745, column 1, paragraph 1). This fits the formula of the instant claim AXByCz with the parameters:
A is Li;
B is a combination of P and Ge; 
C is S;
x/z = 3.25/4 = 0.8125, which is falls within 0.5 – 1.0 
y/z = (0.25+0.75)/4 = ¼ = 0.25, which falls within 0.2 – 0.6.
Kanno further explicitly teaches that this electrolyte is electrically isolating (negligible electric conductivity/electro-neutrality, Kanno Abstract and page A744).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrolyte within the battery taught by Zhu to instead be the solid thio-LISICON electrolyte with the above formula as taught by Kanno with the motivation of preventing the possibility of leakage (especially since Zhu teaches problems of liquid electrolytes; Zhu page 16463, col. 1, 2nd para.) while also achieving desirable high ionic conductivity and electrochemical stability with the lithium metal anode.
Thus, all instant claim 1 limitations are rendered obvious.
	
Regarding claim 3, modified Zhu teaches the limitations of claim 1 and teaches wherein the electrolyte is crystalline (research directed to advantageously conductive and stable crystalline Li-ion 3.25Ge0.25P0.75S4 is confirmed crystalline, Kanno page A745, col. 1, 1st para.).
Regarding claim 6, modified Zhu teaches the limitations of claim 1 and teaches a carbonyl group of the at least one quinone is reduced into a phenolate and coordinated to an alkali metal ion during discharge (redox of quinonid carbonyl groups / multistep reduction of carbonyl during discharge, Zhu Abstract and page 16463, col. 1, 3rd para.; coordination of Li metal ions to phenolate substructures from reduced benzoquinone substructures shown in Zhu Scheme 1 on page 16463).
Regarding claim 8, modified Zhu teaches the limitations of claim 1 and teaches the anode comprises Li (lithium anode, Zhu page 16461, bottom of col. 1 and page 16463, col. 2, 1st para.).
Regarding claim 9, modified Zhu teaches the limitations of claim 1 and teaches the anode is capable of storing and releasing Li metal-ions during charge-discharge of the battery (necessary function of lithium ion batteries with Li metal anodes and ionically conductive electrolytes; see Zhu Abstract and Conclusion paragraph).
Regarding claim 21, modified Zhu teaches the limitations of claim 1 and teaches the electrolyte is entirely inorganic (the thio-LISICON electrolyte Li3.25Ge0.25P0.75S4 from Kanno, as applied to modified Zhu in regards to claim 1 above, is entirely inorganic in that it contains no carbon in the formula).
Regarding claim 23, modified Zhu teaches the limitations of claim 1 and teaches that the electrolyte has high ionic conductivity of 10-3 to 10-2 S cm-1 at room temperature (thio-LISICON conductivity of 2.2 x 10-3 S cm-1, Kanno Abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Kanno as applied to claim 1 above, and further in view of Gottis et al. (ACS Appl. Mater. Interfaces 2014, <https://pubs.acs.org/doi/10.1021/am405470p>, as cited within the previous Office action).
Regarding claim 5, modified Zhu teaches the limitations of claim 1 and teaches the at least one quinone comprises a 1,4-benzoquinone substructure (pillar[5]quinone cathode, Zhu Abstract, with 1,4-benzoquinone substructure shown in Zhu Scheme 1 on page 16463) but fails to teach the at least one quinone comprising a 1,2-benzoquinone substructure.
Gottis, which is analogous in the art of organic cathodes for lithium-ion batteries (see Gottis Title and Abstract), teaches that the use of 1,2-quinones (ortho-quinones) for cathode active material is beneficial to increase the operating potential value when compared 1,4-quinones (para-quinones) (Gottis page 10871, col. 1, 3rd para.; Table 1; and page 10874, col. 2, 1st para.).  
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the benzoquinone cathode material of Zhu containing 1,4-type substructures to also include 1,2-type substructures as taught by Gottis with the motivation of achieving increased operating potential of the lithium ion battery. 
Thus, instant claim 5 is rendered obvious.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yao et al. (US 2012/0196182 A1) teaches that thio-LISICON electrolytes (Yao [0019) can indeed be used alongside a positive electrode containing benzoquinone material (Yao [0006-0007]). 

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that the LGPS-type thio-LISICON electrolyte would not function or would not be known in the art to use within the battery containing the benzoquinone cathode (Remarks pgs. 8-10), Examiner points to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07 prima facie obvious. In the present case, the Kanno reference studies the thio-LISICON electrolyte and teaches advantages of its use within electrochemical cells, not limited to the experimental test cell employing a gold electrode. Kanno presents thio-LISICON as an advantageous type of solid electrolyte which is utilized for lithium ion conduction (see at least Kanno introduction and conclusion sections on pgs. A742 and A745). That is, the benefits taught by Kanno directed to this electrolyte would lead a person having ordinary skill in the art to select thio-LISICON as a suitable electrolyte material for intended use within other Li-ion (such as in the present case) electrochemical cells employing other electrodes since the singular example within the Kanno experiment does not disparage the use of thio-LISICON alongside other known electrode materials. Thus, Examiner notes that Applicant’s arguments with respect to Kanno are far too narrow to be persuasive since they fail to take into account the full breadth of the Kanno disclosure.
Additionally, Examiner points to exemplary prior art Yao, cited above, which confirms that a skilled artisan would indeed expect functionality of the thio-LISICON electrolyte of Kanno to sufficiently function alongside the organic benzoquinone-based cathode within the battery of Zhu and achieve expectedly high conductivity, which serves as a motivation to combine these teachings within modified Zhu. 
Applicant’s statements regarding Young’s modulus (Remarks pg. 10) are directed toward features which are not yet claimed. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728